DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 05/20/2022, concerning Application No. 16/405,349. The claim amendments filed on 05/20/2022 are acknowledged. Presently, Claims 20, 22-24, 27-29, and 31-38 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-219088, filed on 11/09/2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli (Reg. No. 39,533) on 08/11/2022.
The application has been amended as follows (added limitations are underlined and deleted limitations are in double brackets): 

Amend Claim 20:
20. (Currently Amended) An ultrasonic observation device comprising: 
a processor configured to generate an ultrasound image based on a contact position of a contact of a contact object on a touch pad and based on an ultrasonic signal received from an ultrasound transducer; and 
a display configured to display the ultrasound image, 
wherein the processor is configured to: 
receive a signal indicating [[the contact and]] the contact position,[[;]] 
generate ultrasound image data based on the ultrasonic signal, 
associate each coordinate of a first coordinate space demarcated by the touch pad with each coordinate of a second coordinate space demarcated by the ultrasound image data, 
calculate a coordinate of a rotation indicator that is a coordinate of the second coordinate space corresponding to the contact position, 
generate the ultrasound image in which the rotation indicator is superimposed on the ultrasound image data at the coordinate of the rotation indicator,[[;]] and 
generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about a rotation reference as a center point when the contact position is changed; and 
wherein the rotation reference is displayed on a portion of the ultrasound image displayed on the display, and wherein the portion of the displayed ultrasound image corresponds to a center of the ultrasound transducer.

Amend Claim 36: 
36. (Currently Amended) A method of operating an ultrasonic observation device, the method comprising: 
detecting a contact to a touch pad and a contact position of a contact object; 
generating an ultrasound image based on the contact position and based on an ultrasonic signal received from an ultrasound transducer; and 
displaying the ultrasound image, wherein 
the generating includes: 
generating ultrasound image data based on the ultrasonic signal, 
associating each coordinate of a first coordinate space demarcated by the touch pad with each coordinate of a second coordinate space demarcated by the ultrasound image data, 
calculating a coordinate of a rotation indicator that is a coordinate of the second coordinate space corresponding to the contact position, 
generating the ultrasound image in which the rotation indicator is superimposed on the ultrasound image data at the coordinate of the rotation indicator, and 
generating the ultrasound image in which the ultrasound image and the rotation indicator are rotated about a rotation reference as a center point when the contact position is changed; 
wherein the rotation reference is displayed on a portion of the ultrasound image displayed on [[the]] a display, and wherein the portion of the displayed ultrasound image corresponds to a center of the ultrasound transducer.

Amend Claim 37: 
37. (Currently Amended) A non-transitory computer-readable recording medium on which an executable program is recorded, the executable program causing a processor of an ultrasonic observation device to execute: 
detecting a contact to a touch pad and a contact position of a contact object; 
generating an ultrasound image based on the contact position and based on an ultrasonic signal received from an ultrasound transducer; and 
displaying the ultrasound image, wherein 
the generating includes: 
generating ultrasound image data based on the ultrasonic signal, 
associating each coordinate of a first coordinate space demarcated by the touch pad with each coordinate of a second coordinate space demarcated by the ultrasound image data, 
calculating a coordinate of a rotation indicator that is a coordinate of the second coordinate space corresponding to the contact position, 
generating the ultrasound image in which the rotation indicator is superimposed on the ultrasound image data at the coordinate of the rotation indicator, and 
generating the ultrasound image in which the ultrasound image and the rotation indicator are rotated about a rotation reference as a center point when the contact position is changed; 
wherein the rotation reference is displayed on a portion of the ultrasound image displayed on [[the]] a display, and wherein the portion of the displayed ultrasound image corresponds to a center of the ultrasound transducer.

REASONS FOR ALLOWANCE
Claims 20, 22-24, 27-29, and 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 20, 36, and 37, the prior art, such as the previously cited combinations of Lee et al. (US 2014/0164965 A1) and Hansen et al. (US 2018/0116633 A1), discloses an ultrasonic observation device comprising: a processor configured to generate an ultrasound image based on a contact position of a contact of a contact object on a touch pad and based on an ultrasonic signal received from an ultrasound transducer; and a display configured to display the ultrasound image, wherein the processor is configured to: receive a signal indicating the contact and the contact position; generate ultrasound image data based on the ultrasonic signal; associate each coordinate of a first coordinate space demarcated by the touch pad with each coordinate of a second coordinate space demarcated by the ultrasound image data; calculate a coordinate of a rotation indicator that is a coordinate of the second coordinate space corresponding to the contact position; generate the ultrasound image in which the rotation indicator is superimposed on the ultrasound image data at the coordinate of the rotation indicator; and generate the ultrasound image in which the ultrasound image and the rotation indicator are rotated about a rotation reference as a center point when the contact position is changed. 
The prior art does not teach or suggest wherein the rotation reference is displayed on a portion of the ultrasound image displayed on the display, and wherein the portion of the displayed ultrasound image corresponds to a center of the ultrasound transducer, in combination with the other claimed elements.
The dependent Claims 22-24, 27-29, 31-35, and 38 are allowable due to their dependency on the independent Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793